DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Applicant’s election without traverse of Group II, claims 3-20, in the reply filed on March 14, 2022 is acknowledged.

2.	Claims 1 and 2 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on March 14, 2022.

3.	Applicant’s amendment filed March 22, 2022 is acknowledged and has been entered.   Claims 1-20 have been canceled.   New claims 21-50 have been added.  

4.	Applicant’s amendment filed March 25, 2022 is acknowledged and has been entered.  Claims 1-20, 25 and 35 have been canceled.  Claims 26, 36, 37, and 49 have been amended.    Claims 21-24, 26-34, and 36-50 are now pending in the instant application.
 
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

6.	Claims 21-24, 26-34, and 36-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-28, 30-32, 34-41, 43, and 46-53 of copending Application No. 17/143770 (reference application allowed). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications have claims a pharmaceutical composition comprising:
a biologically active serotype A botulinum neurotoxin; a surfactant 
(poloxamer 188); and a phosphate buffer sufficient to maintain a pH of from about 5 to about 7.3; wherein the pharmaceutical composition is (i) stable, (ii) suitable for intramuscular or subcutaneous injection, (iii) animal protein free, and (iv) polysaccharide free.   Application 17/143770 also teaches the other claimed surfactants such as polyethylene glycol, PEG3350, see paragraph [0054], [0055].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	No claims are allowed.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645


/Nita M. Minnifield/Primary Examiner, Art Unit 1645